Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 12 and 16 are objected to because of the following informalities:  
These claims contain the word “matching”. The applicant should consider changing to “match” and/or “matches” where appropriate.
 For example, claim 12 as amended would recite, “…determining  by the first device whether the first device checking code matches the first device…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2005/0152294), hereinafter referred to as Yu, in view of Kim et al. (US 20140239852), hereinafter referred to as Kim.
Regarding claim 1, Yu teaches a system comprising:
a first device comprising a first storage (Fig 2, notice Mouse, 24); and
a second device comprising a second storage (Fig 2, notice Dongle 22) and configured to wirelessly communicate with the first device, (Fig 2 and [0004] show that the devices are configured for wireless communication);
wherein each of the first device and the second device stores a first device identification, a second device identification ([0004] shows that each device is assigned a unique standard address; [0024] shows that each device has the link key and device address of the other device written in the memory of that device),
Yu does not specifically teach a first device standard code calculated as a function of the first device identification by using a calculation algorithm, and a second device standard code calculated as a function of the second device identification by using the calculation algorithm.
Kim teaches a first device standard code calculated as a function of the first device identification by using a calculation algorithm ([0065]-[0066] shows each device not only having a device address, but also an identification/PIN code that a user can more easily understand, and this identification code is derived by using the device address; and certainly, each device has its own address and identification code), and 
a second device standard code calculated as a function of the second device identification by using the calculation algorithm ([0065]-[0066] shows each device not only having a device address, but also an identification/PIN code that a user can more easily understand, and this identification code is derived by using the device address; and certainly, each device has its own address and identification code).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the pairing information as taught by Kim. Such a modification would would provide a display that would make it easier for a user to understand [0065].

Regarding claim 2, The combined teachings and particularly Yu teaches:
wherein the first device comprises a mouse, and wherein the second device comprises a dongle (Fig 2, notice Dongle 22 and Mouse, 24).

Regarding claim 3, The combined teachings and particularly Yu teaches:
wherein the first device comprises the first storage, a first logic circuit, a motion sensor, and a pressure sensor (Fig 2, shows mouse, where these are common parts of a mouse; a button that senses the pressure of clicking, some form of sensor that sense as the mouse is moved and allows the cursor to move, and the logic circuit is present), and wherein the second device comprises the second storage and a second logic circuit (Fig 2 shows a dongle with circuitry).

Claims 4, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2005/0152294), hereinafter referred to as Yu, in view of Kim et al. (US 20140239852), hereinafter referred to as Kim, in further view of Lu et al. (US 2010/0029205), hereinafter referred to as Lu.
Regarding claim 4, the combined teachings do not specifically disclose wherein under a condition, the first device is configured to determine a damage in one of the first device identification and the second device identification in the first device. 
Teaches wherein under a condition, the first device is configured to determine a damage in one of the first device identification and the second device identification in the first device (Fig 10 shows a pairing expiring and unpairing 2 devices and erasing the paring info [0084]). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lu, since such a modification would allow the flexibility of having limited pairing times.

Regarding claim 5, The combined teachings and particularly Yu teaches:
wherein the condition is satisfied when the first device detects a motion of the first device or a pressure on the first device (Fig 2 shows a mouse that has a button that senses the pressure of a click, and senses the motion as the users moves the mouse).

Regarding claim 7, The combined teachings and particularly Yu teaches 
wherein responsive to determining a damage of the first device identification in the first device, the first device is configured to obtain a copy of the first device identification from the second device, and save the copy of the first device identification in the first device ([0004] shows that each device is assigned a unique standard address; [0024] shows that each device has the link key and device address of the other device written in the memory of that device); the damage could be that the pairing does not exist; Lu goes on to show that the devices can be unpaired, which would represent a damage, and repairing these devices would require the devices to write each other’s addresses/IDs as taught by Yu in [0024]). 
	The motivation is the same as provided in the rejection of claim 4.

Regarding claim 8, the combined teachings and particularly Yu teaches 
wherein responsive to determining a damage of the second device identification in the first device, the first device is configured to obtain a copy of the second device identification from the second device, and save the copy of the second device identification in the first device ([0004] shows that each device is assigned a unique standard address; [0024] shows that each device has the link key and device address of the other device written in the memory of that device); the damage could be that the pairing does not exist; Lu goes on to show that the devices can be unpaired, which would represent a damage, and repairing these devices would require the devices to write each other’s addresses/IDs as taught by Yu in [0024])
The motivation is the same as provided in the rejection of claim 4.

Regarding claim 9, the combined teachings do not specifically teach wherein the second device is configured to periodically check whether one of the first device identification and the second device identification in the second device is damaged
Lu teaches wherein the second device is configured to periodically check whether one of the first device identification and the second device identification in the second device is damaged (Fig 10, notice that PMN expired check is checked every time a pairing information frame is received).
The motivation is the same as provided in the rejection of claim 4.

Regarding claim 10, the combined teachings and particularly Yu teaches:
wherein responsive to determining a damage of the first device identification in the second device, the second device is configured to obtain a copy of the first device identification from the first device, and save the copy of the first device identification in the second device ([0004] shows that each device is assigned a unique standard address; [0024] shows that each device has the link key and device address of the other device written in the memory of that device); the damage could be that the pairing does not exist; Lu goes on to show that the devices can be unpaired, which would represent a damage, and repairing these devices would require the devices to write each other’s addresses/IDs as taught by Yu in [0024]). 
	The motivation is the same as provided in the rejection of claim 4.

Regarding claim 11, the combined teachings and particularly Yu teaches:
wherein responsive to determining a damage of the second device identification in the second device, the second device is configured to obtain a copy of the second device identification from the first device, and to save the copy of the first device identification in the second device ([0004] shows that each device is assigned a unique standard address; [0024] shows that each device has the link key and device address of the other device written in the memory of that device); the damage could be that the pairing does not exist; Lu goes on to show that the devices can be unpaired, which would represent a damage, and repairing these devices would require the devices to write each other’s addresses/IDs as taught by Yu in [0024]). 
	The motivation is the same as provided in the rejection of claim 4.


Allowable Subject Matter
Claims 12-20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: A method of recovering wireless pairing information of a first device and a second device, the first device and the second device each storing a first device identification, a second device identification, a first device standard code calculated as a function of the first device identification using an algorithm, and a second device standard code calculated as a function of the second device identification using the algorithm, the method comprising: under a condition, using the algorithm by the first device, calculating a first device checking code as a function of the first device identification, and a second device checking code as a function of the second device identification; determining by the first device whether the first device checking code matching the first device standard code, and whether the second device checking code matching the second device standard code; responsive to determining no matching between the first device checking code and the first device standard code, obtaining by the first device a copy of the first device identification from the second device, and saving the copy of the first device identification in the first device; and responsive to determining no matching between the second testing code and the second device standard code, obtaining by the first device a copy of the second device identification from the second device, and saving the copy of the second device identification in the first device, as substantially recited in independent claims 12 and 16. These limitations in combination with the remaining limitations of claims 12 and 16, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Yu shows detecting two wireless devices by a central controller (23), and reading relevant information of each device. The information has a device address, device type, and connection mode. Pairs of peer entities are determined according to the type and mode of the devices. A dedicated link key is created for each pair. The key and relevant information of the corresponding peer entity are written into each device. However, Yu fails to disclose or render obvious the above underlined limitations as claimed.

Claim 6 is objected to as being dependent upon a rejected base claim and shares a similar limitation to claims 12 and 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Satoh (US 2015/0264732) shows an electronic device includes a first communication unit which performs wireless communication with another electronic device, and a second communication unit which carries out transactions of information, which is necessary for pairing with the other electronic device performed by the first communication, with the other electronic device using near field wireless communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411